Citation Nr: 1017408	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from September 1969 to September 1971.  The Veteran also 
served in the Marine Reserves and Texas Air National Guard 
from September 1971 to March 2003, which included several 
periods of active duty training and inactive duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for depression and PTSD.  

As reflected on the first page of this decision, the Board 
has combined the issues of entitlement to service connection 
for depression and PTSD, in light of Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

In January 2008, the Board remanded this appeal for 
additional evidentiary development, to include providing the 
Veteran adequate notice regarding his claim for PTSD based on 
personal assault.  All requested development was conducted 
and the claim was returned to the Board.  Unfortunately, 
however, an additional remand is needed before a final 
decision may be rendered in this case.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.  


REMAND

The Veteran is seeking service connection for a psychiatric 
disability that he believes was incurred as a result of his 
military service.  

In this case, the Veteran has provided numerous statements 
that describe various, stressful events that occurred during 
his military service.  The Veteran has asserted that, during 
boot camp, he incurred verbal and physical abuse that he 
attributes to racism.  He reports being called derogatory 
names, being ordered to do a "rain dance" while his 
superior laughed, and being taken into barracks by his drill 
instructor who beat him up on two different occasions.  See 
February 2004 VA outpatient treatment record.  In addition to 
the incidents in boot camp, the Veteran has reported a long 
history of harassment and mistreatment throughout the course 
of his service in the Marines, Reserves, and Air National 
Guard, including continued harassment and unfair treatment 
after charges of sexual harassment against him were dropped.  
See VA outpatient treatment records dated July 2003, December 
2003 and February 2004; see also December 2003 PTSD 
questionnaire.  
The Veteran has reported that he helped rescue a severely 
injured person following a motor vehicle accident.  He has 
reported that he saw body bags being shipped to and from 
Saudi Arabia and helped load them into planes.  He has also 
reported that he observed the rape of a female soldier by her 
superior.  See February 2004 VA outpatient treatment record; 
see also December 2005 statement from Dr. B.F.  

The Veteran has also reported, without detail, that he was a 
victim of sexual abuse during service.  See September 2003 VA 
outpatient treatment record.  

While there is no independent, contemporaneously recorded 
evidence of record to verify that the events reported by the 
Veteran actually occurred, the Board notes that the Veteran 
is competent to provide evidence regarding matters of which 
he has personal knowledge, including his experiences in 
service.  See 38 U.S.C.A. § 3.159(a)(2).  

However, the Board wishes to inform the Veteran that it can 
find no basis to return this case for stressor verification.  
Simply stated, the Board finds no stressor cited by the 
Veteran that government records would be able to confirm. 

Nevertheless, the Board notes that the service treatment 
records, while negative for any complaints, treatment, or 
findings related to a psychiatric disability, may support the 
Veteran's claim for service connection.  Reports of medical 
history, dated April 1979 and February 1990, show that the 
Veteran initially indicated that he was experiencing 
depression or excessive worry, but he subsequently changed 
his response to "no."  

Review of the record reveals the Veteran has been diagnosed 
with major depressive disorder and PTSD.  See VA outpatient 
treatment records dated from 2003 to 2009.  In support of his 
claim, the Veteran relies, at least in part, on the December 
2005 letter from Dr. B.F., which states that the Veteran's 
major depression had its onset in service but was not treated 
until after he retired.  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, evidence of an event, 
injury, or disease in service, an indication that a 
disability or signs or symptoms of disability may be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has a current diagnosis of a 
psychiatric disability and he has provided competent lay 
evidence of an event during service.  In addition, there is a 
statement from a medical professional which indicates that 
the Veteran's depression may be associated with his service.  
As a result, the Board concludes that the Veteran should be 
afforded a VA examination in order to determine the 
likelihood that the Veteran's depression is etiologically 
related to service.  See 38 C.F.R. § 3.159(c)(4) (2009); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating a veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

The Veteran is hereby advised that he may submit additional 
evidence in support of his claim for PTSD, including 
independent evidence that may corroborate the occurrence of 
his reported stressors.  In this regard, the Board notes in a 
claim of service connection for PTSD, if the reported 
stressor is not related to combat with the enemy, there must 
be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination 
by a VA psychiatrist to determine the 
nature and extent of any psychiatric 
disorder(s) found to be present.  Any 
and all studies deemed necessary by the 
examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  

a.	If  (and only if) the Veteran 
submits independent evidence that 
corroborates his reported 
stressors, the RO must specify, 
for the examiner, the stressor(s) 
determined to be established by 
the record.  The examiner should 
further be instructed that only 
the verified stressor(s) may be 
considered for the purpose of 
determining whether that event was 
sufficient to have caused the 
current psychiatric symptoms, and 
determining whether the diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied by 
both the in-service stressor and 
the current symptomatology.  

b.	If (and only if) the RO identifies 
a corroborated stressor, the 
examiner is requested to offer an 
opinion as to whether PTSD is 
present, and, if so, is it at 
least as likely as not (i.e., a 
probability of 50 percent) or 
unlikely (i.e., a probability of 
less than 50 percent) that his 
current symptomatology can be 
attributed to his in-service 
experience(s).  


c.	As to any psychiatric disorder 
other than PTSD, the examiner is 
requested to provide an opinion as 
to whether it is at least as 
likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., 
a probability of less than 50 
percent) that any currently 
diagnosed psychiatric disorder is 
causally related to the Veteran's 
military service.  In answering 
the foregoing question, the 
examiner should be requested to 
address (requested, not required 
to address) the significance, if 
any, of the reports of medical 
history, dated April 1979 and 
February 1990, which show the 
Veteran indicated he was 
experiencing depression or 
excessive worry but later 
indicated that he was not having 
those symptoms.  

d.	A rationale should be provided for 
any opinion offered.  

e.	If the foregoing cannot be 
answered on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically so 
specify in the report, and explain 
why this is so.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should, then, be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
As noted above, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


